NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     MARCOS SEPULVEDA, Appellant.

                             No. 1 CA-CR 15-0540
                               FILED 3-8-2016


             Appeal from the Superior Court in Yuma County
                        No. S1400CR201301156
                The Honorable Maria Elena Cruz, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Yuma County Public Defender’s Office, Yuma
By Edward F. McGee
Counsel for Appellant
                          STATE v. SEPULVEDA
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Lawrence F. Winthrop joined.


T H O M P S O N, Judge:

¶1             This case comes to us as an appeal under Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969).
Counsel for Marcos Sepulveda (defendant) has advised us that, after
searching the entire record, he has been unable to discover any arguable
questions of law and has filed a brief requesting this court conduct an
Anders review of the record. Defendant has been afforded an opportunity
to file a supplemental brief in propria persona, but he has not done so.

¶2             Defendant pled guilty to attempted possession of a dangerous
drug, a class five felony. In December 2013, the court suspended imposition
of sentence and placed defendant on thirty-six months’ supervised
probation. Defendant was responsible for complying with various uniform
conditions of probation, which included: (1) to abide by the special
conditions of probation pertaining to mental health (condition 21); (2) to
“participate and cooperate in any counseling or assistance as directed by
the [Adult Probation Department (APD)] pertaining to Substance Abuse
and Mental Health” (condition 22(b)); and (3) to pay all restitution, fines
and fees in his case as imposed by the court (condition 16). The court
ordered defendant to pay $850.00 in fees and assessments.

¶3            In May 2015, defendant’s probation officer (S.P.) filed a
petition to revoke defendant’s probation, alleging that defendant violated
condition 21 and condition 22(b). The petition alleged that on September 9,
2014, defendant “failed to participate or cooperate in any counseling or
assistance as directed by APD to Substance Abuse and Mental Health.”

¶4            At the probation revocation hearing, S.P. testified that
defendant refused to comply with the recommended substance abuse
treatment, take prescribed psychotropic medications, and abide by the
conditions of his probation. Defendant conceded that he refused to follow
his doctor’s recommendations, but argued that the medication aggravated
his preexisting back injury. The court found that defendant violated
condition 22(b) of his probation and reinstated defendant onto


                                     2
                          STATE v. SEPULVEDA
                           Decision of the Court

unsupervised probation. The court extended defendant’s probationary
term 323 days and ordered defendant to pay $660 in additional fees and
assessments.1

¶5            Counsel for defendant raised three issues on defendant’s
behalf. First, defendant argues that the trial court erred by extending his
probation and assessing additional fines. Second, defendant asserts that the
probation department failed give him the necessary assistance to comply
with the terms of his probation. Lastly, defendant contends that he was a
victim of discrimination in the community. After review of the record, we
find no merit to these arguments.

¶6             We have read and considered defendant’s Anders brief, and
we have searched the entire record for reversible error. See Leon, 104 Ariz.
at 300, 451 P.2d at 881. We find none. All of the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure,
and the sentence imposed was within the statutory limits. Pursuant to State
v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984), defendant’s
counsel’s obligations in this appeal are at an end. Defendant has thirty days
from the date of this decision in which to proceed, if he so desires, with an
in propria persona motion for reconsideration or petition for review.

¶7           We affirm the conviction and imposition of probation.




                                :ama




1      The court vacated the part of its prior order that required defendant
to pay $130 in probation fees.

                                       3